 



Exhibit 10.2
 
ASSET PURCHASE AGREEMENT
by and between
SPECTRA ENERGY VIRGINIA PIPELINE COMPANY,
as Seller
and
EAST TENNESSEE NATURAL GAS, LLC,
as Buyer
dated as of
December 13, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION

 
       
Section 1.1 Definitions
    1  
Section 1.2 Rules of Construction
    8  
 
        ARTICLE II
PURCHASE AND SALE; CLOSING

 
       
Section 2.1 Purchase and Sale of Purchased Assets
    9  
Section 2.2 Consideration
    9  
Section 2.3 The Closing
    9  
 
        ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO SELLER

 
       
Section 3.1 Organization
    11  
Section 3.2 Authorization; Enforceability
    11  
Section 3.3 No Conflict
    11  
Section 3.4 Investment Representation
    11  
Section 3.5 Litigation
    12  
Section 3.6 Brokers’ Fees
    12  
Section 3.7 Contracts
    12  
Section 3.8 Taxes
    13  
Section 3.9 Condition of Pipelines
    13  
Section 3.10 Environmental Matters
    13  
Section 3.11 Legal Compliance
    14  
Section 3.12 Permits
    14  
Section 3.13 Insurance
    14  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.14 Title to Properties and Related Matters
    15  
Section 3.15 Absence of Certain Changes
    15  
 
        ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO BUYER

 
       
Section 4.1 Organization of Buyer
    15  
Section 4.2 Authorization; Enforceability
    15  
Section 4.3 No Conflict
    16  
Section 4.4 Litigation
    16  
Section 4.5 Brokers’ Fees
    16  
Section 4.6 Ownership of P-25 Common Units
    16  
Section 4.7 Spectra MLP SEC Documents
    17  
 
        ARTICLE V
COVENANTS

 
       
Section 5.1 Conduct of Business
    17  
Section 5.2 Access
    18  
Section 5.3 Third Party Approvals
    18  
Section 5.4 Company Guarantees
    18  
Section 5.5 Update Information
    18  
Section 5.6 Books and Records
    19  
Section 5.7 Permits
    19  
Section 5.8 Recording
    19  
Section 5.9 Excluded Assets
    19  
 
        ARTICLE VI
TAX MATTERS

 
       
Section 6.1 Ad Valorem Taxes
    19  
Section 6.2 Transfer Taxes
    20  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.3 Tax Indemnity
    20  
Section 6.4 Scope
    21  
Section 6.5 Tax Refunds
    21  
 
        ARTICLE VII
CONDITIONS TO OBLIGATIONS

 
       
Section 7.1 Conditions to Obligations of Buyer
    21  
Section 7.2 Conditions to the Obligations of Seller
    22  
 
        ARTICLE VIII
INDEMNIFICATION

 
       
Section 8.1 Survival
    22  
Section 8.2 Indemnification
    23  
Section 8.3 Indemnification Procedures
    24  
Section 8.4 Additional Agreements Regarding Indemnification
    25  
Section 8.5 Waiver of Other Representations
    25  
Section 8.6 P-25 Total Unit Consideration Adjustment
    26  
Section 8.7 Exclusive Remedy
    26  
 
        ARTICLE IX
TERMINATION

 
       
Section 9.1 Termination
    27  
Section 9.2 Effect of Termination
    27  
 
        ARTICLE X
MISCELLANEOUS

 
       
Section 10.1 Notices
    27  
Section 10.2 Assignment
    28  
Section 10.3 Rights of Third Parties
    28  
Section 10.4 Expenses
    29  
Section 10.5 Counterparts
    29  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 10.6 Entire Agreement
    29  
Section 10.7 Disclosure Schedule
    29  
Section 10.8 Amendments
    29  
Section 10.9 Publicity
    29  
Section 10.10 Severability
    29  
Section 10.11 Governing Law; Jurisdiction
    30  
Section 10.12 Action by Buyer
    30  

iv



--------------------------------------------------------------------------------



 



Disclosure Schedule

         
Schedule A
  -   Purchased Assets
Schedule 1.1(i)
  -   Buyer Knowledge
Schedule 1.1(ii)
  -   Seller Knowledge
Schedule 1.1(iii)
  -   Permitted Liens
Schedule 3.3
  -   Seller Approvals
Schedule 3.5
  -   Litigation
Schedule 3.6
  -   Seller Brokers’ Fees
Schedule 3.7(a)
  -   Material Contracts
Schedule 3.7(c)
  -   Enforceability of Material Contracts; No Defaults
Schedule 3.8
  -   Taxes
Schedule 3.10
  -   Environmental Matters
Schedule 3.13
  -   Insurance
Schedule 3.14(a)
  -   Material Real Estate Leases
Schedule 4.3
  -   Buyer Approvals
Schedule 4.5
  -   Buyer Brokers’ Fees
Schedule 5.1
  -   Conduct of Business
Schedule 5.4
  -   Company Guarantees

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT, dated as of December 13, 2007 (this
“Agreement”), is entered into by and between Spectra Energy Virginia Pipeline
Company, a corporation organized under the Laws of the Commonwealth of Virginia
(“Seller”), and East Tennessee Natural Gas, LLC, a limited liability company
organized under the Laws of the State of Tennessee (“Buyer”).
RECITALS
     WHEREAS, Seller desires to transfer to Buyer all of its right, title and
interest in approximately 72 miles of 8”natural gas transmission pipeline,
commencing at Seller’s meter station located at Chilhowie, VA, and continuing
eastward to Seller’s meter station located at Radford, VA, together with 0.5
miles of the 4” Marion lateral and certain other assets, liabilities and
obligations associated with such pipeline facilities and described on Schedule A
attached hereto (the “Purchased Assets”), and Buyer desires to purchase the
Purchased Assets, in exchange for the P-25 Common Units (as defined below), the
assumption by Buyer of the Assumed Liabilities (as defined below) and payment by
Buyer to Seller of the P-25 CapEx Reimbursement (as defined below), all upon the
terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties (as defined below)
agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
     Section 1.1 Definitions. As used herein, the following capitalized terms
shall have the following meanings:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with, such specified Person through one or more intermediaries or otherwise. For
the purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise.
     “Agreement” has the meaning provided such term in the preamble to this
Agreement.
     “Assignments” has the meaning provided such term in Section 2.3(b).
     “Assumed Liabilities” means any and all liabilities directly relating to or
arising out of the Purchased Assets and excludes the Excluded Assets and
Liabilities.
     “Balance Sheet Date” means October 31, 2007.

 



--------------------------------------------------------------------------------



 



     “Bill of Sale” has the meaning provided such term in Section 2.3(b).
     “Billed Party” has the meaning provided such term in Section 6.1.
     “Business” means the ownership and operation of the Purchased Assets.
     “Business Day” means any day that is not a Saturday, Sunday or legal
holiday in the State of Texas or a federal holiday in the United States.
     “Buyer” has the meaning provided such term in the recitals of this
Agreement.
     “Buyer Approvals” has the meaning provided such term in Section 4.3.
     “Buyer Indemnified Parties” has the meaning provided such term in
Section 8.2(a).
     “Claim Notice” has the meaning provided such term in Section 8.3(a).
     “Closing” has the meaning provided such term in Section 2.3(a).
     “Closing Date” has the meaning provided such term in Section 2.3(a).
     “Code” means the Internal Revenue Code of 1986.
     “Commission” means the United States Securities and Exchange Commission.
     “Common Units” has the meaning provided such term in the Spectra MLP
Partnership Agreement.
     “Company Guarantees” means all guaranties, letters of credit, bonds,
sureties, cash collateral accounts and other credit support or assurances
provided by Seller or any of its Affiliates in support of any obligations
related to the Business, including those obligations listed on Schedule 5.4.
     “Contract” means any legally binding agreement, commitment, lease, license
or contract.
     “Cross Receipt” means a cross receipt acknowledging the receipt of the
items in Section 2.3(b)(i), (ii), (iii), (v) and (vi) by Buyer and the items in
Section 2.3(c)(i), (ii), (iii), (iv) and (vi) by Seller.
     “Disclosure Schedule” means the schedules attached hereto.
     “Dollars” and “$” mean the lawful currency of the United States.
     “Effective Time” has the meaning provided such term in Section 2.3(a).
     “Environment” means (a) the navigable waters, the waters of the contiguous
zone, and the ocean waters of which the natural resources are under the
exclusive management authority of the United States under the Magnuson-Stevens
Fishery Conservation and Management Act, 16 U.S.C. 1801 et seq., and (b) any
other surface water, ground water, drinking water supply, land

2



--------------------------------------------------------------------------------



 



surface or subsurface strata, or ambient air within the United States or under
the jurisdiction of the United States.
     “Environmental Law” means any Law relating to the environment, natural
resources, or the protection thereof, including any applicable provisions of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401
et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the Safe Drinking Water Act, 42
U.S.C. § 300f et seq., and any Law relating to health, safety, the Environment,
natural resources or the protection thereof, and all analogous state or local
statutes, and the regulations promulgated pursuant thereto.
     “Excluded Assets and Liabilities” means any and all of the following:
(a) all cash or cash equivalents of Seller; (b) all accounts payable or accounts
receivable or other working capital items of Seller; (c) any Indebtedness for
Borrowed Money owed to or by Seller; (d) the Virginia Pipeline Company’s Storage
System; (e) all insurance policies and rights thereunder of Seller, including
rights to any cancellation value as of the Closing Date; (f) all records of
Seller that do not constitute Records; (g) all proprietary or confidential
business or technical information, intellectual property, Records and policies
which relate to Seller and its lines of business other than the Purchased
Assets; (h) all marks of Seller, including any and all trademarks or service
marks, trade names, slogans, logos or other like property relating to or
including the name “Virginia Pipeline” and any derivatives or variations
thereof; and (i) all refunds of costs or expenses borne by Seller prior to the
Closing Date.
     “Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission promulgated thereunder.
     “Fundamental Representations and Warranties” means the representations and
warranties contained in Sections 3.1 and 3.2.
     “GAAP” means generally accepted accounting principles of the United States,
consistently applied.
     “Governmental Authority” means any federal, state, municipal, local or
similar governmental authority, regulatory or administrative agency, court or
arbitral body.
     “Hazardous Substance(s)” means each substance defined, designated or
classified as a hazardous waste, hazardous substance, hazardous material,
pollutant, containment or toxic substance under any Environmental Law and any
petroleum or petroleum products that have been Released into the environment.
     “Indebtedness for Borrowed Money” means with respect to any Person, at any
date, without duplication, (a) all obligations of such Person for borrowed money
(including intercompany obligations), including all principal, interest,
premiums, fees, expenses, overdrafts and penalties with respect thereto, (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the

3



--------------------------------------------------------------------------------



 



deferred purchase price of property, except trade payables incurred in the
ordinary course of business, (d) all obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (e) all capitalized lease obligations of such Person and
(f)  all indebtedness of any other Person of the type referred to in clauses (a)
to (e) above directly or indirectly guaranteed by such Person or secured by any
assets of such Person, whether or not such indebtedness has been assumed by such
Person.
     “Indemnified Party” has the meaning provided such term in Section 8.3(a).
     “Indemnified Tax Claim” has the meaning provided such term in
Section 6.3(b).
     “Indemnifying Party” has the meaning provided such term in Section 8.3(a).
     “Knowledge” as to Buyer means the actual knowledge of those Persons listed
on Schedule 1.1(i), and; as to Seller means the actual knowledge of those
Persons listed on Schedule 1.1(ii); provided, however, that those Persons noted
in such Schedule 1.1(ii) as not having knowledge as to the Purchased Assets
shall be disregarded with respect to any representation relating to the
Purchased Assets qualified by “Knowledge”.
     “Lands” means all of the fee property, leases, servitudes, easements,
assignments, rights-of-way and licenses associated with the Purchased Assets
that have been granted to or are held by Seller.
     “Law” means any applicable law, rule, regulation, ordinance, order,
judgment or decree of a Governmental Authority.
     “Lien(s)” means, with respect to any property or asset, any mortgage,
pledge, charge, security interest or other encumbrance of any kind in respect of
such property or asset.
     “Losses” means all actual liabilities, losses, damages, fines, penalties,
judgments, settlements, awards, costs and expenses (including reasonable fees
and expenses of counsel); provided, however, that Losses shall not include any
special, punitive, exemplary, incidental, consequential or indirect damages nor
shall Losses include lost profits, lost opportunities or other speculative
damages; provided, further, however, that the preceding proviso shall not apply
to the extent a Party is required to pay such damages to a third party in
connection with a matter for which such Party is entitled to indemnification
under Article VIII.
     “Material Adverse Effect” means, with respect to any Person or the
Purchased Assets, any circumstance, change or effect that (a) is or would
reasonably be expected to be materially adverse to the business, operations or
financial condition of such Person or the Purchased Assets, or (b) materially
impedes or would reasonably be expected to impede the ability of such Person to
complete the transactions contemplated herein, but shall exclude any
circumstance, change or effect resulting or arising from:
          (i) any change in general economic conditions in the industries or
markets of which the Purchased Assets are a part;

4



--------------------------------------------------------------------------------



 



          (ii) seasonal reductions in revenues or earnings relating to the
Purchased Assets substantially consistent with the historical results of such
Purchased Assets;
          (iii) national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack;
          (iv) changes in Law or GAAP; or
          (v) the entry into or announcement of this Agreement, actions
contemplated by this Agreement or the consummation of the transactions
contemplated hereby.
     Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply
in the event of a disproportionate effect on the Purchased Assets as compared to
other similar assets in the industry or markets of which the Purchased Assets
are a part.
     “Material Contracts” has the meaning provided such term in Section 3.7(a).
     “Material Real Estate Leases” has the meaning provided such term in
Section 3.14.
     “Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, bylaws, partnership
agreement, operating agreement or similar formation or governing documents and
instruments.
     “P-25 CapEx Reimbursement” means the sum of the capital expenditures
incurred by Seller with respect to the Purchased Assets during the 24 month
period prior to the Closing Date; provided, however, that such amount shall not
exceed $1,000,000.
     “P-25 Common Units” means the number of Common Units that is computed by
dividing the P-25 Total Unit Consideration by the Per Unit Value.
     “P-25 Pipeline” means approximately 72 miles of 8” transmission pipeline
operated by Seller.
     “P-25 Total Unit Consideration” means the difference of the P-25 Total
Value less the P-25 CapEx Reimbursement.
     “P-25 Total Value” means $25,300,000.
     “Parties” means Seller and Buyer.
     “Per Unit Valuation Date” means the date that is three days prior to the
Closing Date.
     “Per Unit Value” means the volume-weighted average price of the Common
Units on the New York Stock Exchange during the 20 trading days immediately
preceding the Per Unit Valuation Date, calculated using the Bloomberg SEP Equity
AQR function.

5



--------------------------------------------------------------------------------



 



     “Permits” means authorizations, licenses, permits or certificates issued by
Governmental Authorities; provided, however, right-of-way agreements and similar
rights and approvals are not included in the definition of Permits.
     “Permitted Liens” means (a) Liens for Taxes not yet delinquent or being
contested in good faith by appropriate proceedings, (b) statutory Liens
(including materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s
and other similar Liens) arising in the ordinary course of business securing
payments not yet delinquent or being contested in good faith by appropriate
proceedings, (c) the rights of lessors and lessees under leases, and the rights
of third parties under any agreement, in each case executed in the ordinary
course of business and that do not materially and adversely affect the ability
of Seller to conduct the Business as currently conducted, (d) the rights of
licensors and licensees under licenses executed in the ordinary course of
business and that do not materially and adversely affect the ability of Seller
to conduct the Business as currently conducted, (e) restrictive covenants,
easements and defects, imperfections or irregularities of title or Liens, if
any, of a nature that do not materially and adversely affect the assets or
properties subject thereto, (f) preferential purchase rights and other similar
arrangements with respect to which consents or waivers are obtained for this
transaction or as to which the time for asserting such rights has expired at the
Closing Date without an exercise of such rights, (g) restrictions on transfer
with respect to which consents or waivers are obtained for this transaction,
(h) Liens granted in the ordinary course of business which do not secure the
payment of Indebtedness for Borrowed Money and which do not materially and
adversely affect the ability to conduct the Business as currently conducted,
(i) Liens listed in Schedule 1.1(iii), and (j) Liens created by Buyer or its
successors and assigns.
     “Person” means any individual, firm, corporation, partnership, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind.
     “Pre-Closing Taxable Period” means any taxable period ending on or before
the Effective Time and that portion of any taxable period beginning before and
ending after the Effective Time that ends on the Effective Time.
     “Purchased Assets” has the meaning provided such term in the recitals of
this Agreement.
     “Reasonable Efforts” means efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.
     “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing of, without limitation,
Hazardous Substances, into the Environment.
     “Representatives” means, as to any Person, its officers, directors,
employees, counsel, accountants, financial advisers and consultants.
     “SE Transmission” means Spectra Energy Transmission, LLC, a limited
liability company organized under the Laws of the State of Delaware.

6



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933 and the rules and
regulations of the Commission promulgated thereunder.
     “Seller” has the meaning provided such term in the recitals of this
Agreement.
     “Seller Approvals” has the meaning provided such term in Section 3.3.
     “Seller Indemnified Parties” has the meaning provided such term in
Section 8.2(b).
     “Spectra Energy Corp” means Spectra Energy Corp, a Delaware corporation.
     “Spectra MLP” means Spectra Energy Partners, LP, a Delaware limited
partnership.
     “Spectra MLP Financial Statements” has the meaning provided such term in
Section 4.7.
     “Spectra MLP Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Spectra MLP dated as of July 2, 2007.
     “Spectra MLP SEC Documents” has the meaning provided such term in
Section 4.7.
     “Tax” means (a) all taxes, assessments, duties, levies, imposts or other
similar charges imposed by a Governmental Authority, including all income,
franchise, profits, capital gains, capital stock, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profits, premium, stamp, license, payroll, employment,
social security, unemployment, disability, environmental (including taxes under
Code Section 59A), alternative minimum, add-on, value-added, withholding
(including backup withholding) and other taxes, assessments, duties, levies,
imposts or other similar charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Governmental Authority, penalties and interest
and (b) any liability related to the Purchased Assets for the payment of any
amounts of any of the foregoing types as a result of Seller being a member of an
affiliated, consolidated, combined or unitary group, or being a party to any
agreement or arrangement whereby liability of Seller for payment of such amounts
was determined or taken into account with reference to the liability of any
other Person.
     “Tax Authority” means any Governmental Authority having jurisdiction over
the assessment, determination, collection or imposition of any Tax.
     “Tax Benefit” means, with respect to a Loss, an amount by which the Tax
liability of a Person (or group of corporations filing a Tax Return that
includes the Person), with respect to a taxable period, is reduced as a result
of such Loss or the amount of any Tax refund or Tax credit that is generated
(including by deduction, loss, credit or otherwise) as a result of such Loss,
and any related interest received from any relevant Tax Authority; provided,
however, in each case, only the reasonable present value of any Tax Benefit
shall be considered with respect to a Loss.
     “Tax Indemnified Party” has the meaning provided such term in
Section 6.3(b).

7



--------------------------------------------------------------------------------



 



     “Tax Indemnifying Party” has the meaning provided such term in
Section 6.3(b).
     “Tax Proceeding” means any audit, litigation or other proceeding with
respect to Taxes.
     “Tax Returns” means any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Tax Authority, including any
amendments thereto.
     “Third Party Claim” has the meaning provided such term in Section 8.3(a).
     “United States” or “U.S.” means United States of America.
     “Virginia Pipeline Company’s Storage System” means those storage facilities
owned by Seller and the related intrastate natural gas transmission system other
than the Purchased Assets.
     Section 1.2 Rules of Construction.
          (a) All article, section, schedule and exhibit references used in this
Agreement are to articles, sections, schedules and exhibits to this Agreement
unless otherwise specified. The schedules and exhibits attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes.
          (b) If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.
          (c) The Parties acknowledge that each Party and its attorney have
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
          (d) The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.
          (e) All references to currency herein shall be to, and all payments
required hereunder shall be paid in, Dollars.
          (f) All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.
          (g) Any event hereunder requiring the payment of cash or cash
equivalents on a day that is not a Business Day shall be deferred until the next
Business Day.

8



--------------------------------------------------------------------------------



 



          (h) References to any Law are references to such Law as it may be
amended from time to time, and references to particular provisions of a Law
include a reference to the corresponding provisions of any succeeding Law.
ARTICLE II
PURCHASE AND SALE; CLOSING
     Section 2.1 Purchase and Sale of Purchased Assets.
          (a) At the Closing, upon the terms and subject to the conditions set
forth in this Agreement, Seller shall sell, assign, transfer and convey to
Buyer, and Buyer shall purchase and acquire from Seller, the Purchased Assets.
          (b) At the Closing, upon the terms and subject to the conditions set
forth in this Agreement, Buyer shall assume and agree to pay, perform and
discharge Seller for the Assumed Liabilities.
          (c) For purposes of greater clarification, the Purchased Assets shall
not include, and Buyer shall not obtain any rights whatsoever in, the Excluded
Assets and Liabilities or in any other assets or rights of Seller other than the
Purchased Assets.
     Section 2.2 Consideration.
          (a) At the Closing, upon the terms and subject to the conditions set
forth in this Agreement, in exchange for the Purchased Assets, Buyer shall
(i) distribute to Seller the P-25 Common Units, (ii) pay to Seller the P-25
CapEx Reimbursement, which amount shall be payable in cash and (iii) assume and
agree to pay, perform and discharge Seller for the Assumed Liabilities. For
purposes of determining the P-25 CapEx Reimbursement, Seller shall provide a
binding good faith estimate of such amount at least ten days prior to the
Closing Date.
          (b) The Parties acknowledge that the transactions described in this
Article II are properly characterized as transactions described in Section
721(a) of the Code.
     Section 2.3 The Closing.
          (a) The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin, Houston, Texas 77002, commencing at 10:00 a.m. local time on the later
of April 1, 2008 and the first day of the month following the date on which all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby have been satisfied or waived (other than conditions with
respect to actions the Parties shall take at the Closing itself) or such other
date as the Parties may mutually determine (the “Closing Date”); provided,
however, the Closing shall be deemed to have been consummated at 12:01 a.m.
Houston, Texas time on the Closing Date (the “Effective Time”).
          (b) At the Closing, Seller will deliver the following documents and
deliverables to Buyer:

9



--------------------------------------------------------------------------------



 



          (i) a deed in a form reasonably acceptable to Buyer and Seller
conveying Seller’s interests in the Lands to Buyer;
          (ii) assignment and assumption agreement(s) in a form or forms
reasonably acceptable to Buyer and Seller effecting the transfer to Buyer of all
the rights, liabilities and obligations under each Material Contract included in
the Purchased Assets (such agreement(s), the “Assignments”) executed by Seller;
          (iii) a bill of sale and assignment in a form reasonably acceptable to
Buyer and Seller effecting the transfer to Buyer of ownership of all of the
Purchased Assets, except the Lands and the Material Contracts included in the
Purchased Assets (such bill of sale and assignment, the “Bill of Sale”) executed
by Seller;
          (iv) the Cross Receipt executed by Seller;
          (v) a certification in the form prescribed by Treasury
Regulation Section 1.1445-2(b)(2) to the effect that Seller is not a foreign
person; and
          (vi) such other certificates, instruments of conveyance and documents
as may be reasonably requested by Buyer and agreed to by Seller prior to the
Closing Date to carry out the intent and purposes of this Agreement.
     (c) At the Closing, Buyer will deliver the following documents and
deliverables to Seller:
          (i) the P-25 CapEx Reimbursement to Seller by wire transfer of
immediately available U.S. federal funds to an account or accounts specified by
Seller;
          (ii) the P-25 Common Units in certificated or book entry form;
          (iii) the Assignments executed by Buyer;
          (iv) the Bill of Sale executed by Buyer;
          (v) the Cross Receipt executed by Buyer; and
          (vi) such other certificates, instruments of conveyance and documents
as may be reasonably requested by Seller and agreed to by Buyer prior to the
Closing Date to carry out the intent and purposes of this Agreement.

10



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO SELLER
     Except as disclosed in the Disclosure Schedule, Seller hereby represents
and warrants to Buyer as follows:
     Section 3.1 Organization. Seller is a corporation as of the date of this
Agreement (and will be a limited liability company as of Closing), duly
organized, validly existing and in good standing under the Laws of the
Commonwealth of Virginia.
     Section 3.2 Authorization; Enforceability. Seller has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform all obligations to be performed by Seller hereunder. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized and approved by all requisite
action on Seller’s part, and no other proceeding on Seller’s part is necessary
to authorize this Agreement. This Agreement has been duly and validly executed
and delivered by Seller, and this Agreement constitutes a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.
     Section 3.3 No Conflict. The execution and delivery of this Agreement by
Seller and the consummation of the transactions contemplated hereby by Seller
(assuming all required filings, consents, approvals, authorizations and notices
set forth in Schedule 3.3 (collectively, the “Seller Approvals”) have been made,
given or obtained) do not and shall not:
          (a) violate in any material respect any Law applicable to Seller, SE
Transmission or Spectra Energy Corp or require of Seller, SE Transmission or
Spectra Energy Corp any filing with, consent, approval or authorization of, or
notice to, any Governmental Authority;
          (b) violate any Organizational Document of Seller, SE Transmission or
Spectra Energy Corp; or
          (c) (i) breach any material Contract to which Seller, SE Transmission
or Spectra Energy Corp is a party or by which Seller, SE Transmission or Spectra
Energy Corp may be bound or any Material Contract, (ii) result in the
termination of any Material Contract, (iii) result in the creation of any Lien
upon any of the Purchased Assets or under any Material Contract, (iv) constitute
an event which, after notice or lapse of time or both, would result in any such
breach, termination or creation of a Lien upon any of the Purchased Assets.
     Section 3.4 Investment Representation. Seller is purchasing the P-25 Common
Units for its, SE Transmission’s and their respective Affiliates’ own accounts
with the present intention of holding such units for investment purposes and not
with a view to or for sale in connection with any public distribution of such
units in violation of any federal or state securities Laws. Seller acknowledges
that such P-25 Common Units have not been registered under federal and state
securities Laws and that such P-25 Common Units may not be sold, transferred,
offered for

11



--------------------------------------------------------------------------------



 



sale, pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under
federal and state securities Laws or pursuant to an exemption from registration
under any federal or state securities Laws.
     Section 3.5 Litigation. Except as set forth in Schedule 3.5, there are no
legal actions before any Governmental Authority or lawsuits pending or, to the
Knowledge of Seller, threatened against Seller or which relate to the Purchased
Assets other than lawsuits or actions which could not reasonably be expected to
have a Material Adverse Effect, and there are no orders or unsatisfied judgments
from any Governmental Authority binding upon Seller or relating to the Purchased
Assets that would adversely affect Seller’s ability to perform Seller’s
obligations under this Agreement.
     Section 3.6 Brokers’ Fees. Except as set forth on Schedule 3.6, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by Seller or any of
its Affiliates.
     Section 3.7 Contracts.
          (a) Schedule 3.7(a) contains a true and complete listing of the
following Contracts to which Seller is a party (such Contracts that are required
to be listed on Schedule 3.7(a) being “Material Contracts”):
               (i) each Contract for the transportation of gas related to the
Purchased Assets;
               (ii) each Contract related to the Purchased Assets involving a
remaining commitment requiring payment of capital expenditures;
               (iii) each Contract related to the Purchased Assets for lease of
personal property;
               (iv) any other Contract related to the Purchased Assets for the
purchase of materials, supplies, goods, services, equipment or other assets;
               (v) any partnership or joint venture agreement related to the
Purchased Assets;
               (vi) any Contract pursuant to which any third party has rights to
own or use any material asset that is part of the Purchased Assets; and
               (vii) any Contract granting to any Person a right of first
refusal, first offer or right to purchase any of the assets comprising the
Purchased Assets, which right survives the Closing.
          (b) True and complete copies of all Material Contracts have been made
available to Buyer.

12



--------------------------------------------------------------------------------



 



          (c) Except as set forth in Schedule 3.7(c), each Material Contract
(other than such Material Contracts with respect to which all performance and
payment obligations have been fully performed or otherwise discharged by all
parties thereto prior to the Closing) (i) is in full force and effect and
(ii) represents the legal, valid and binding obligation of Seller and, to the
Knowledge of Seller, the legal, valid and binding obligation of the other
parties thereto, in each case enforceable in accordance with its terms subject
to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity. Except as set forth in
Schedule 3.7(c), neither Seller nor, to the Knowledge of Seller, any other party
is in breach of any Material Contract and Seller has not received any written
notice of termination or breach of any Material Contract.
     Section 3.8 Taxes. Except as set forth on Schedule 3.8, (a) all Tax Returns
required to be filed with respect to the Purchased Assets or the Business have
been duly and timely filed with the appropriate Tax Authority, and were, when
filed, true, correct and complete in all material respects, (b) all Taxes owed
by Seller or its Affiliates with respect to the Purchased Assets or the Business
due and owing (whether or not shown as due on any Tax Returns) have been timely
paid in full, (c) there are no Liens (other than Permitted Liens) on any of the
Purchased Assets or the Business that arose in connection with any failure (or
alleged failure) to pay any Tax, (d) there is no claim, action or proceeding
pending by any applicable Tax Authority in connection with any Tax related to
the Purchased Assets or the Business (provided, however, that the foregoing
representation is limited to the Knowledge of Seller for periods prior to
August 10, 2005), (e) no Tax Returns with respect to the Purchased Assets or the
Business are now under audit or examination by any Tax Authority (provided,
however, that the foregoing representation is limited to the Knowledge of Seller
for periods prior to August 10, 2005), (f) there are no agreements or waivers
providing for an extension of time with respect to the filing of any Tax Returns
related to the Purchased Assets or the Business or the assessment or collection
of any such Tax, (g) no written claim has been made by any Tax Authority in a
jurisdiction where Seller does not file a Tax Return that it is or may be
subject to taxation related to the Purchased Assets in that jurisdiction, and
(h) all Tax withholding and deposit requirements imposed with respect to any of
the Purchased Assets or the Business have been satisfied in full in all
respects.
     Section 3.9 Condition of Pipelines. The P-25 Pipeline and the 0.5 miles of
the 4” Marion lateral have been maintained and repaired in the same manner as
would a prudent operator of such assets and are adequate for the purposes for
which they are currently used in the Business.
     Section 3.10 Environmental Matters. Except as set forth on Schedule 3.10,
or as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:
          (a) the Purchased Assets are in compliance in all material respects
with all Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all material Permits required under all
Environmental Laws;

13



--------------------------------------------------------------------------------



 



          (b) Seller is not the subject of any outstanding administrative or
judicial order or judgment, agreement or arbitration award related to the
Purchased Assets from any Governmental Authority under any Environmental Laws
requiring remediation or the payment of a fine or penalty;
          (c) Seller is not subject to any action pending or threatened in
writing, whether judicial or administrative, related to the Purchased Assets,
alleging noncompliance with or potential liability under any Environmental Law;
          (d) there has been no Release of any Hazardous Substance into the
Environment, related to the Purchased Assets, by the Seller or Seller’s assets,
operations and the Business, except in compliance with applicable Environmental
Law (provided, however, that the foregoing representation is limited to the
Knowledge of Seller for periods prior to August 10, 2005); and
          (e) there has been no exposure of any Person or property to any
Hazardous Substances in connection with the operation of the Purchased Assets
(provided, however, that the foregoing representation is limited to the
Knowledge of Seller for periods prior to August 10, 2005).
     Buyer acknowledges that this Section 3.10 shall be deemed to be the only
representation and warranty in this Agreement with respect to environmental
matters.
     Section 3.11 Legal Compliance. Except with respect to (a) matters set forth
in Schedule 3.5, (b) compliance with Laws concerning Taxes (as to which
representations and warranties are made only pursuant to Section 3.8),
(c) compliance with Environmental Laws (as to which representations and
warranties are made only pursuant to Section 3.10) and (d) compliance with
Permits (as to which representations and warranties are made only pursuant to
Section 3.12), the Purchased Assets are in compliance in all material respects
with all Laws and Seller has not received written notice of any violation of any
Law relating to the operation of the Business or to any of the Purchased Assets
which could reasonably be expected to have a Material Adverse Effect.
     Section 3.12 Permits. Seller possesses all material Permits necessary for
it to own and operate the Business as currently conducted. All such Permits are
in full force and effect. There are no lawsuits or other proceedings pending or,
to the Knowledge of Seller, threatened in writing before any Governmental
Authority that seek the revocation, cancellation, suspension or adverse
modification thereof. Upon completion of the Saltville Restructuring (as defined
in that certain Contribution Agreement by and among SE Transmission, Spectra
Energy Partners (DE) GP, LP and Spectra MLP dated as of the same date of this
Agreement), the Buyer will have all material Permits necessary for it to own and
operate the Business.
     Section 3.13 Insurance. Schedule 3.13 contains a summary description of all
material policies of property, fire and casualty, product liability, workers’
compensation and other insurance that are maintained by Seller or its Affiliates
with respect to the Purchased Assets as of the date of this Agreement. There is
no material claim by Seller pending under any of such policies relating to the
Purchased Assets as to which coverage has been denied or disputed by the

14



--------------------------------------------------------------------------------



 



underwriters of such policies. All premiums due and payable under such policies
have been paid, and Seller has complied with the terms and conditions of such
written policies. All such insurance policies are in full force and effect. No
notice of cancellation of, or indication of an intention not to renew, any such
insurance policy has been received by Seller other than in the ordinary course
of business.
     Section 3.14 Title to Properties and Related Matters.(a) Seller has
(i) good and defensible fee simple title to or valid leasehold interests in all
of the Lands and (ii) good and valid title to all of the personal property that
is part of the Purchased Assets, except (x) for such defects in title as could
not, individually or in the aggregate, reasonably be expected to materially and
adversely impact the conduct of the Business and (y) for easements, rights of
way and similar property use rights which are addressed in Section 3.14(b), in
each case free and clear of Liens other than Permitted Liens. Schedule 3.14(a)
includes a list of all real estate leases directly relating to the P-25 Pipeline
which involve the payment in excess of $50,000 in any calendar year or which if
lost would have a Material Adverse Effect on the Business (“Material Real Estate
Leases”). The Material Real Estate Leases are (i) in full force and effect,
(ii) represent the legal, valid and binding obligations of the Seller and, to
the Knowledge of Seller, represent the legal, valid and binding obligation of
the other parties thereto, in each case enforceable in accordance with its
terms. Neither Seller nor, to the Knowledge of Seller, any other party is in
breach in any material respect of any Material Real Estate Lease.
          (b) The Purchased Assets include such easements, rights of way and
other similar property use rights which are sufficient, in the aggregate, for
Seller to conduct the Business as currently conducted except for such defects
that could not reasonably be expected to have a Material Adverse Effect. Buyer
acknowledges that this Section 3.14(b) shall be deemed to be the only
representation and warranty in the Agreement with respect to easements, rights
of way and other similar property use rights relating to the Purchased Assets.
     Section 3.15 Absence of Certain Changes. Except as disclosed on
Schedule 3.15, from the Balance Sheet Date, (a) there has not been any Material
Adverse Effect on the Business, (b) the Business has been conducted, in all
material respects, only in the ordinary course consistent with past practices,
and (c) there has been no damage, destruction or loss to the assets or
properties included in the Business which could reasonably be expected to have a
Material Adverse Effect on the Business.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO BUYER
     Buyer hereby represents and warrants as follows:
     Section 4.1 Organization of Buyer. Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Tennessee.
     Section 4.2 Authorization; Enforceability. Buyer has all requisite
liability company power and authority to execute and deliver this Agreement and
to perform all obligations to be performed by it hereunder. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized and approved by

15



--------------------------------------------------------------------------------



 



all requisite limited liability company action on the part of Buyer, and no
other liability company proceeding on the part of Buyer is necessary to
authorize this Agreement. This Agreement has been duly and validly executed and
delivered by Buyer, and this Agreement constitutes a valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.
     Section 4.3 No Conflict. The execution and delivery of this Agreement by
Buyer and the consummation of the transactions contemplated hereby by Buyer
(assuming all required filings, consents, approvals authorizations and notices
set forth in Schedule 4.3 (collectively, the “Buyer Approvals”) have been made,
given or obtained) do not and shall not:
          (a) violate in any material respect, any Law applicable to Buyer or
require of Buyer any filing with, consent, approval or authorization of, or,
notice to, any Governmental Authority;
          (b) violate any Organizational Document of Buyer; or
          (c) (i) breach any material Contract to which Buyer is a party or by
which Buyer may be bound, (ii) result in the termination of any such material
Contract, (iii) result in the creation of any Lien upon any of the properties or
assets of Buyer or (iv) constitute an event which, after notice or lapse of time
or both, would result in any such breach, termination or creation of a Lien.
     Section 4.4 Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of Buyer, threatened against
Buyer that would adversely affect the ability of Buyer to perform its
obligations under this Agreement, and there are no orders or unsatisfied
judgments from any Governmental Authority binding upon Buyer that would
adversely affect the ability of Buyer to perform its obligations under this
Agreement.
     Section 4.5 Brokers’ Fees. Except as set forth on Schedule 4.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by Buyer or any of
its Affiliates.
     Section 4.6 Ownership of P-25 Common Units. Immediately prior to Closing,
Buyer will have good and valid title to, will hold of record and will own the
P-25 Common Units free and clear of any Liens other than transfer restrictions
imposed thereon by securities Laws or arising under the Spectra MLP Partnership
Agreement. Upon issuance, all of the P-25 Common Units will be duly authorized,
validly issued and outstanding, fully paid (to the extent required under the
Spectra MLP Partnership Agreement) and nonassessable (subject to Del. Code Ann.
Tit. 6, §§ 17-303, 17-607 and 17-804 (2007)), and will have been issued free of
preemptive rights in compliance with Laws. Upon consummation of the transactions
contemplated by this Agreement, Sellers will acquire good and valid title to all
of the P-25 Common Units, free and clear of any Liens other than transfer
restrictions imposed thereon by securities Laws or arising under the Spectra MLP
Partnership Agreement.

16



--------------------------------------------------------------------------------



 



     Section 4.7 Spectra MLP SEC Documents. Spectra MLP has timely filed with
the Commission all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed on or prior to the date of this Agreement,
collectively, the “Spectra MLP SEC Documents”). The Spectra MLP SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Spectra MLP Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed Spectra
MLP SEC Document filed prior to the date of this Agreement) (i) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be. The
Spectra MLP Financial Statements were prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, as permitted by Form
10-Q of the Commission) and fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position and status of the business of
Spectra MLP as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. Deloitte & Touche LLP is
an independent registered public accounting firm with respect to Spectra MLP and
has not resigned or been dismissed as independent registered public accountants
of Spectra MLP as a result of or in connection with any disagreement with
Spectra MLP on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedures.
ARTICLE V
COVENANTS
     Section 5.1 Conduct of Business. From the date of this Agreement through
the Closing, except: (1) as set forth on Schedule 5.1, (2) as contemplated by
this Agreement, or (3) as consented to by Buyer in writing (which consent shall
not be unreasonably withheld, conditioned or delayed):
     (a) Seller shall (i) operate the Business in the ordinary course and
(ii) use Reasonable Efforts to preserve intact the Business and its relationship
with customers, suppliers and others having business relationships relating to
the Purchased Assets, and
     (b) Seller shall not:
               (i) change its accounting methods, policies or practices with
respect to the Business, except as required by GAAP or Law;
               (ii) sell, assign, transfer, lease or otherwise dispose of any of
the Purchased Assets except in the ordinary course of business or pursuant to
the terms of a Material Contract;
               (iii) make any capital expenditure with respect to the Business
in excess of $100,000 other than capital expenditures reflected on Schedule 5.1
and other than

17



--------------------------------------------------------------------------------



 



reasonable capital expenditures in connection with any emergency or force
majeure events affecting any Purchased Assets;
               (iv) enter into any Contract relating to the Purchased Assets,
except for Contracts entered into in the ordinary course of business;
               (v) create or assume any Lien encumbering the Purchased Assets,
other than a Permitted Lien;
               (vi) terminate or close any facility, business or operation
related to the Purchased Assets except in the ordinary course of business; or
               (vii) agree, whether in writing or otherwise, to do any of the
foregoing.
     Section 5.2 Access. From the date hereof through the Closing, Seller shall
afford to Buyer and its authorized Representatives reasonable access, during
normal business hours and in such manner as not unreasonably to interfere with
normal operation of the Business, to the properties, Records and appropriate
officers and employees of Seller’s Affiliates who provide services related to
the Purchased Assets, and shall furnish such authorized Representatives with all
financial and operating data and other information concerning the Business as
Buyer and such Representatives may reasonably request. Seller shall have the
right to have a Representative present at all times during any such inspections,
interviews and examinations. Notwithstanding the foregoing, Buyer shall have no
right of access to, and Seller shall have no obligation to provide to Buyer,
information relating to (a) any information the disclosure of which would
jeopardize any privilege available to Seller and its Affiliates relating to such
information or (b) any information the disclosure of which would result in a
violation of Law.
     Section 5.3 Third Party Approvals. The Parties shall (and shall have their
respective Affiliates) use Reasonable Efforts to obtain all material consents
and approvals of third parties that any of the Parties or their respective
Affiliates are required to obtain in order to consummate the transactions
contemplated hereby.
     Section 5.4 Company Guarantees. A list of Company Guarantees as of the date
of this Agreement is set forth on Schedule 5.4. Notwithstanding anything to the
contrary herein, the Parties acknowledge and agree that at any time following
the Closing Date, each of Seller and its respective Affiliates may, in their
sole discretion, take any action to terminate, obtain release of or otherwise
limit their liability under any and all outstanding Company Guarantees
(provided, however, that any such party shall give Buyer 90 days advance written
notice prior to taking any such action), and that it is Buyer’s sole
responsibility to replace the Company Guarantees, if necessary.
     Section 5.5 Update Information . At any time up to 10 days before the
Closing, Seller shall supplement in writing any information furnished on the
Disclosure Schedule to reflect post-signing developments and matters that have
come to the Knowledge of Seller (which if not included on a Schedule would
constitute a breach of this Agreement by Seller) by furnishing such supplemented
information to Buyer pursuant to the notice provisions hereof. If (a) Seller so
furnishes supplemental information, (b) the absence of such information would
have resulted in a breach of any representation or warranty under this Agreement
and (c) the Closing occurs, then

18



--------------------------------------------------------------------------------



 



such information shall be deemed to amend this Agreement and the Disclosure
Schedule for all purposes hereunder; provided, however, that if such
supplemental disclosure would or would reasonably be expected to result in
Losses related to the Purchased Assets in excess of $500,000 in the aggregate
then Buyer may elect, by written notice delivered to Seller, to terminate this
Agreement no later than two Business Days before Closing.
     Section 5.6 Books and Records. From and after the Closing, Buyer shall
preserve and keep a copy of all books and records (other than Tax records which
are addressed in Article VI) relating to the Business on or before the Closing
Date in Buyer’s possession for a period of at least seven years after the
Closing Date. After such seven-year period, before Buyer may dispose of any such
books and records, Buyer shall give Seller at least 90 days prior notice to such
effect, and Seller shall be given an opportunity, at its cost and expense, to
remove and retain all or any part of such books and records as Seller may
select. Buyer shall provide to Seller, at no cost or expense to such Party,
reasonable access during business hours to such books and records as remain in
Buyer’s possession and reasonable access during business hours to the properties
and employees of Buyer in connection with matters relating to the Business on or
before the Closing Date and any disputes relating to this Agreement.
     Section 5.7 Permits. The Parties shall cooperate to provide all notices and
otherwise take all reasonable actions required to transfer or reissue any
Permits, including those required under Environmental Laws, as a result of or in
furtherance of the transactions contemplated by this Agreement.
     Section 5.8 Recording. Buyer shall be solely responsible for promptly
recording all instruments related to the conveyance of the Purchased Assets and
shall promptly furnish Seller with the recording information. Buyer shall be
responsible for all filings with state and federal agencies for change of owner
or operator and shall promptly provide Seller with the copies of all such
filings when made and confirmation thereof when received. All recording and
filing fees shall be paid by Buyer and, where paid by Seller, reimbursed by
Buyer to Seller promptly after receipt of an invoice.
     Section 5.9 Excluded Assets. Notwithstanding anything herein to the
contrary, (i) all references herein to any revenues, expenses, assets or
liabilities of the Seller or the Purchased Assets shall expressly exclude the
Excluded Assets, (ii) all references herein to the Business, whether with
respect to financial, accounting, legal, Tax or other position or operation,
shall expressly exclude the businesses or the position or operation of the
businesses included in the Excluded Assets and (iii) neither Seller nor any of
its Affiliates makes any representations, warranties or covenants hereunder with
respect to the Excluded Assets.
ARTICLE VI
TAX MATTERS
     Section 6.1 Ad Valorem Taxes. Ad valorem Taxes relating to the Purchased
Assets for any tax year that includes periods prior to the Closing Date shall be
prorated on a daily basis between Buyer on the one hand and Seller on the other
hand, with Seller responsible for the prorated portion of such Taxes for the
period up to and including the Closing Date and Spectra MLP responsible for the
prorated portion of such Taxes after the Closing Date. The Party that

19



--------------------------------------------------------------------------------



 



receives the ad valorem Tax billing (the “Billed Party”) shall provide a copy of
such billing to the other Party together with a calculation of the prorated ad
valorem Taxes owed by each Party. The Party that did not receive the ad valorem
Tax billing shall pay its prorated portion of the ad valorem Taxes to the Billed
Party prior to the due date of such Taxes and the Billed Party shall be
responsible for the timely payment of the ad valorem Taxes to the taxing
authorities.
     Section 6.2 Transfer Taxes. Responsibility for the payment of all state and
local transfer, sales, use, stamp, registration or other similar Taxes resulting
from the transactions contemplated by this Agreement shall be borne 50% by
Seller and 50% by Buyer.
     Section 6.3 Tax Indemnity.
          (a) Seller shall be liable for, shall pay and shall protect, defend,
indemnify and hold harmless Buyer from (i) any breach of the representations and
warranties contained in Section 3.8 and (ii) any and all Taxes for which Seller
is liable pursuant to Section 6.1 and Section 6.2. Buyer shall be solely liable
for, shall pay and shall protect, defend, indemnify and hold harmless from any
and all Taxes which relate to or result from the income, Business, property or
operations related to the Purchased Assets after the Effective Time.
          (b) If any claim (an “Indemnified Tax Claim”) is made by any Tax
Authority that, if successful, would result in indemnification of any Party (the
“Tax Indemnified Party”) by another Party (the “Tax Indemnifying Party”) under
this Section 6.3, the Tax Indemnified Party shall promptly, but in no event
later than the earlier of (i) 45 days after receipt of notice from the Tax
Authority of such claim or (ii) 15 days prior to the date required for the
filing of any protest of such claim, notify the Tax Indemnifying Party in
writing of such fact.
          (c) The Tax Indemnifying Party shall control all decisions with
respect to any Tax Proceeding involving an Indemnified Tax Claim and the Tax
Indemnified Party shall take such action (including settlement with respect to
such Tax Proceeding or the prosecution of such Tax Proceeding to a determination
in a court or other tribunal of initial or appellate jurisdiction) in connection
with a Tax Proceeding involving an Indemnified Tax Claim as the Tax Indemnifying
Party shall reasonably request in writing from time to time, including the
selection of counsel and experts and the execution of powers of attorney;
provided, however, that (i) within 30 days after the notice required by
Section 6.3(b) has been delivered (or such earlier date that any payment of
Taxes with respect to such claim is due but in no event sooner than five days
after the Tax Indemnifying Party’s receipt of such notice), the Tax Indemnifying
Party requests that such claim be contested, and (ii) if the Tax Indemnified
Party is requested by the Tax Indemnifying Party to pay the Tax claimed and sue
for a refund, the Tax Indemnifying Party shall have advanced to the Tax
Indemnified Party, on an interest-free basis, the amount of such claim. The Tax
Indemnified Party shall not make any payment of an Indemnified Tax Claim for at
least 30 days (or such shorter period as may be required by Law) after the
giving of the notice required by Section 6.3(b) with respect to such claim,
shall give to the Tax Indemnifying Party any information requested related to
such claim, and otherwise shall cooperate with the Tax Indemnifying Party in
order to contest effectively any such claim.
     Section 6.4 Scope. Notwithstanding anything to the contrary herein, this
Article VI shall be the exclusive remedy for any claims relating to Taxes
(including any claims relating to

20



--------------------------------------------------------------------------------



 



representations respecting Tax matters including Section 3.8). The rights under
this Article VI shall survive the Closing until 30 days after the expiration of
the statute of limitations (including extensions) applicable to such Tax matter.
No claim may be made or brought by any Party hereto after the expiration of the
applicable survival period unless such claim has been asserted by written notice
specifying the details supporting the claim on or prior to the expiration of the
applicable survival period.
     Section 6.5 Tax Refunds. In the event that Buyer receives any refund of
Taxes from a taxing jurisdiction or a reimbursement of Taxes from a third party
with respect to any Pre-Closing Taxable Period (which is related to the
Purchased Assets), such amounts shall belong to Seller and shall be forwarded by
Buyer to Seller within 10 days of receipt.
ARTICLE VII
CONDITIONS TO OBLIGATIONS
     Section 7.1 Conditions to Obligations of Buyer. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Buyer:
          (a) all necessary filings with and consents, approvals, licenses,
Permits, and orders of any Governmental Authority required by Law for the
consummation of the transactions contemplated in this Agreement shall have been
made and obtained, other than those that do not or would not reasonably be
expected to result in Losses related to the Purchased Assets in excess of
$500,000 in the aggregate. All necessary consents of any third party, other than
any Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained, including the
Buyer Approvals, other than those that do not or would not reasonably be
expected to result in Losses related to the Purchased Assets in excess of
$500,000 in the aggregate;
          (b) each of the representations and warranties of Seller contained in
this Agreement shall be true as of the date of this Agreement and as of the
Closing, as if made at and as of that time (other than such representations and
warranties that expressly address matters only as of a certain date, which need
only be true as of such certain date);
          (c) Seller shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by Seller at or before the Closing;
          (d) Seller shall have delivered to Buyer a certificate dated the
Closing Date, certifying that the conditions specified in Sections 7.1(b) and
(c) have been fulfilled;
          (e) no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
transactions contemplated hereby or to recover damages in connection therewith;
and

21



--------------------------------------------------------------------------------



 



          (f) the parties to that certain Contribution Agreement by and among
Spectra Energy Transmission, LLC, Spectra Energy Partners (DE) GP, LP and
Spectra Energy Partners, LP dated as of the same date of this Agreement have
indicated that they are ready, willing and able to, and shall, close the
transactions contemplated thereby promptly after the Closing.
     Section 7.2 Conditions to the Obligations of Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of the following conditions, any one or more of which may be
waived in writing by Seller:
          (a) all necessary filings with and consents, approvals, Permits, and
orders of any Governmental Authority required by Law for the consummation of the
transactions contemplated in this Agreement shall have been made and obtained,
other than those that would not reasonably be expected, in the aggregate, to
have a Material Adverse Effect on Seller. All necessary consents of any third
party, other than any Governmental Authority, required for the consummation of
the transactions contemplated in this Agreement shall have been made and
obtained, including the Seller Approvals, other than those that would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect on
Seller;
          (b) each of the representations and warranties of Buyer contained in
this Agreement shall be true as of the date of this Agreement and as of the
Closing, as if made at and as of that time (other than such representations and
warranties that expressly address matters only as of a certain date, which need
only be true as of such certain date);
          (c) Buyer shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by Buyer on or before the Closing;
          (d) Buyer shall have delivered to Seller a certificate, dated the
Closing Date, certifying that the conditions specified in Sections 7.2(b) and
(c) have been fulfilled;
          (e) no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body shall have been instituted or threatened challenging or seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement or to recover damages in connection therewith; and
          (f) the parties to that certain Contribution Agreement by and among
Spectra Energy Transmission, LLC, Spectra Energy Partners (DE) GP, LP and
Spectra Energy Partners, LP dated as of the same date of this Agreement have
indicated that they are ready, willing and able to, and shall, close the
transactions contemplated thereby promptly after the Closing.
ARTICLE VIII
INDEMNIFICATION
     Section 8.1 Survival

22



--------------------------------------------------------------------------------



 



          (a) The representations and warranties of the Parties contained in
this Agreement and all covenants contained in this Agreement that are to be
performed prior to the Closing will survive the closing for 18 months following
the Closing; provided, however, that (i) the Fundamental Representations and
Warranties shall survive for the applicable statute of limitations, (ii) the
representations and warranties set forth in Section 3.8 shall survive as set
forth in Article VI and (iii) the representations and warranties in Section 3.10
shall survive for three years following the Closing. No Party shall have any
liability for indemnification claims made under this Article VII with respect to
any such representation, warranty or pre-closing covenant unless a Claim Notice
is provided by the non-breaching Party to the other Party prior to the
expiration of the applicable survival period for such representation, warranty
or pre-closing covenant. If a Claim Notice has been timely given in accordance
with this Agreement prior to the expiration of the applicable survival period
for such representation, warranty or pre-closing covenant or claim, then the
applicable representation, warranty or pre-closing covenant shall survive as to
such claim, until such claim has been finally resolved.
          (b) All covenants and agreements of the Parties contained in this
Agreement to be performed after the Closing will survive the Closing in
accordance with their terms.
     Section 8.2 Indemnification.
          (a) Subject to Article VI relating to Taxes and the provisions of this
Article VIII, from and after the Closing, Seller shall indemnify and hold
harmless Buyer, Buyer’s Affiliates and their respective Representatives (the
“Buyer Indemnified Parties”) from and against all Losses that Buyer Indemnified
Parties incur arising from any breach of any representation, warranty or
covenant of Seller in this Agreement or in the certificate to be delivered at
Closing.
          (b) Subject to Article VI relating to Taxes and the provisions of this
Article VIII, from and after the Closing, Buyer shall indemnify and hold
harmless Seller, Seller’s Affiliates and their respective Representatives (the
“Seller Indemnified Parties”) from and against all Losses that the Seller
Indemnified Parties incur arising from or out of (i) any breach of any
representation, warranty or covenant of Buyer in this Agreement or in the
certificate to be delivered at Closing, (ii) the Assumed Liabilities or
(iii) the Company Guarantees.
          (c) Notwithstanding anything to the contrary herein, the Parties shall
have a duty to use Reasonable Efforts to mitigate any Loss arising out of or
relating to this Agreement or the transactions contemplated hereby.
          (d) Notwithstanding anything in this Article VIII to the contrary, all
Losses relating to Taxes which are the subject of Article VI shall only be
subject to indemnification under Section 6.3.
     Section 8.3 Indemnification Procedures. Claims for indemnification under
this Agreement (other than claims involving a Tax Proceeding, the procedures for
which are set forth in Article VI) shall be asserted and resolved as follows:
          (a) Any Buyer Indemnified Party or Seller Indemnified Party claiming
indemnification under this Agreement (an “Indemnified Party”) with respect to
any claim

23



--------------------------------------------------------------------------------



 



asserted against the Indemnified Party by a third party (“Third Party Claim”) in
respect of any matter that is subject to indemnification under Section 8.2 shall
promptly (i) notify the appropriate Party (the “Indemnifying Party”) of the
Third Party Claim and (ii) transmit to the Indemnifying Party a written notice
(“Claim Notice”) describing in reasonable detail the nature of the Third Party
Claim, a copy of all papers served with respect to such claim (if any), the
Indemnified Party’s best estimate of the amount of Losses attributable to the
Third Party Claim and the basis of the Indemnified Party’s request for
indemnification under this Agreement. Failure to timely provide such Claim
Notice shall not affect the right of the Indemnified Party’s indemnification
hereunder, except to the extent the Indemnifying Party is prejudiced by such
delay or omission.
          (b) The Indemnifying Party shall have the right to defend the
Indemnified Party against such Third Party Claim. If the Indemnifying Party
notifies the Indemnified Party that the Indemnifying Party elects to assume the
defense of the Third Party Claim, then the Indemnifying Party shall have the
right to defend such Third Party Claim with counsel selected by the Indemnifying
Party (who shall be reasonably satisfactory to the Indemnified Party), by all
appropriate proceedings, to a final conclusion or settlement at the discretion
of the Indemnifying Party in accordance with this Section 8.3(b). The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnifying Party shall not enter into any settlement agreement without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed); provided further that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim and (ii) the settlement
agreement does not contain any sanction or restriction upon the conduct of any
business by the Indemnified Party or its Affiliates. If requested by the
Indemnifying Party, the Indemnified Party agrees, at the sole cost and expense
of the Indemnifying Party, to cooperate with the Indemnifying Party and its
counsel in contesting any Third Party Claim which the Indemnifying Party elects
to contest, including the making of any related counterclaim against the Person
asserting the Third Party Claim or any cross complaint against any Person. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 8.3(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation.
          (c) If the Indemnifying Party does not notify the Indemnified Party
that the Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 8.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party (who shall be
reasonably satisfactory to the Indemnifying Party), by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnifying Party may
participate in, but not control,

24



--------------------------------------------------------------------------------



 



any defense or settlement controlled by the Indemnified Party pursuant to this
Section 8.3(c), and the Indemnifying Party shall bear its own costs and expenses
with respect to such participation.
          (d) Subject to the other provisions of this Article VIII, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought.
          (e) Notwithstanding anything to the contrary in this Section 8.3, the
indemnification procedures set forth in Article VI shall control any indemnities
relating to Taxes.
     Section 8.4 Additional Agreements Regarding Indemnification.
Notwithstanding anything to the contrary herein:
          (a) a breach of any representation or warranty (other than with
respect to a breach of the Fundamental Representations and Warranties) of Seller
in this Agreement in connection with any single item or group of related items
that results in Losses of less than $10,000 shall be deemed, for all purposes of
this Article VIII not to be a breach of such representation, warranty or
pre-closing covenant;
          (b) Seller shall have no liability arising out of or relating to
Section 8.2(a) for breaches of representations or warranties (other than with
respect to a breach of the Fundamental Representations and Warranties) except if
the aggregate Losses actually incurred by Buyer Indemnified Parties thereunder
exceed $253,000 (and then, subject to Section 8.4(c), only to the extent such
aggregate Losses exceed such amount);
          (c) in no event shall the aggregate liability of Seller arising out of
or relating to Section 8.2(a) for breaches of representations or warranties
(other than with respect to a breach of the Fundamental Representations and
Warranties) exceed $5,060,000;
          (d) the amount of any Loss for which a Buyer Indemnified Party claims
indemnification under this Agreement shall be reduced by: (i) any insurance
proceeds actually recovered with respect to such Loss; (ii) any Tax Benefits
with respect to such Loss and (iii) indemnification or reimbursement payments
actually recovered from third parties with respect to such Loss;
          (e) for purposes of determining whether there has been a breach or
inaccuracy of a representation or warranty by a party in connection with the
assertion of a claim for indemnification under Article VIII, or determining the
amount of a Loss, with respect to any asserted breach or inaccuracy, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or Material Adverse Effect expressly contained in Article III;
          (f) as contemplated by Section 5.9, neither Seller nor any of its
Affiliates shall have any liability hereunder that arises out of or relating to
the Excluded Assets; and
          (g) for the avoidance of doubt, nothing in this Section 8.4 shall
affect the provisions of Article VI.

25



--------------------------------------------------------------------------------



 



     Section 8.5 Waiver of Other Representations.
          (a) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS THE
EXPLICIT INTENT OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF
SELLER OR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE PURCHASED ASSETS OR ANY PART THEREOF, EXCEPT THOSE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, AND WITHOUT IN ANY
WAY LIMITING THE FOREGOING, SELLER MAKES NO REPRESENTATION OR WARRANTY TO BUYER
WITH RESPECT TO ANY FINANCIAL PROJECTIONS OR FORECASTS RELATING TO THE PURCHASED
ASSETS.
          (b) The representations and warranties contained in Section 3.10 shall
be the exclusive representations and warranties with regard to Environmental
Laws and related matters.
     Section 8.6 P-25 Total Unit Consideration Adjustment. The Parties agree to
treat all payments made pursuant to this Article VIII as adjustments to the P-25
Total Unit Consideration for Tax purposes.
     Section 8.7 Exclusive Remedy.
          (a) Notwithstanding anything to the contrary herein except as provided
in Sections 6.2, 6.3, 8.2 or 9.2, no Party shall have any liability, and no
Party shall make any claim, for any Loss or other matter (and each Party hereby
waives any right of contribution against the other Party and its respective
Affiliates), under, arising out of or relating to this Agreement, any other
document, agreement, certificate or other matter delivered pursuant hereto or
the transactions contemplated hereby, whether based on contract, tort, strict
liability, other Laws or otherwise.
          (b) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE
LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES, LOST PROFITS, LOST OPPORTUNITIES OR OTHER SPECULATIVE DAMAGES, WHETHER
BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR
NOT ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT; PROVIDED, HOWEVER, THAT THIS SECTION 8.7(b) SHALL NOT
LIMIT A PARTY’S RIGHT TO RECOVERY UNDER ARTICLE VIII FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER ARTICLE VIII.

26



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION
     Section 9.1 Termination At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned:
          (a) pursuant to Section 5.5;
          (b) by the mutual consent of the Parties as evidenced in writing
signed by each of the Parties;
          (c) by any Party if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; or
          (d) by any Party, if the Closing has not occurred on or before
September 30, 2008 or such later date as the Parties may agree upon.
     Section 9.2 Effect of Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 9.1, this Agreement shall
forthwith become void and have no effect without any liability on the part of
any Party hereto other than for any prior breaches, as to which the Parties will
remain liable and to which the other Party shall be entitled to all rights and
remedies available under Law or equity. The provisions of Sections 9.2 and 10.4
shall survive any termination of this Agreement.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Notices. Any notice, request, demand and other communication
required or permitted to be given hereunder shall be in writing, and may be
served by personal delivery, facsimile or by depositing same in the mail,
addressed to the Party to be notified, first class, postage prepaid, and
registered or certified with a return receipt requested. Notice deposited in the
mail in the manner hereinabove described shall be deemed to have been given and
received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
facsimile shall be deemed given and received upon receipt only if received
during normal business hours and, if received other than during normal business
hours, shall be deemed received as of the opening of business on the next
Business Day). For purposes of notice, the addresses of the Parties shall be as
follows:

27



--------------------------------------------------------------------------------



 



(a) If to Buyer, to:
East Tennessee Natural Gas, LLC
c/o Spectra Energy Partners, LP
5400 Westheimer Court
Houston, TX 77056
Attention: Greg Harper, President and Chief Executive Officer
Facsimile: (713) 989-1818
With copies to:
Spectra Energy Partners, LP
5400 Westheimer Court
Houston, TX 77056
Attention:           Chairman of the Conflicts Committee of the Board of
                             Directors of Spectra Energy Partners GP, LLC
Facsimile:           (713) 650-8105
(b) If to Seller, to:
Spectra Energy Virginia Pipeline LLC
c/o Spectra Energy Corp
5400 Westheimer Court
Houston, TX 77056
Attention:           Alan N. Harris, Chief Development Officer
                             Room Code: WO 8M56
Facsimile:           (713) 627-4635
With copies to:
Spectra Energy Transmission, LLC
c/o Spectra Energy Corp
5400 Westheimer Court
Houston, TX 77056
Attention:           Anders K. Torning, Associate General Counsel – M & A
                             Room Code: WMO 9D65
Facsimile:           (713) 989-3190
or to such other address or addresses as the Parties may from time to time
designate in writing.
     Section 10.2 Assignment. No Party shall assign this Agreement or any part
hereof without the prior written consent of all of the other Parties. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective permitted successors and assigns.
     Section 10.3 Rights of Third Parties. Except for the provisions of
Section 8.2 which are intended to be enforceable by the Persons respectively
referred to therein, nothing expressed

28



--------------------------------------------------------------------------------



 



or implied in this Agreement is intended or shall be construed to confer upon or
give any Person, other than the Parties, any right or remedies under or by
reason of this Agreement.
     Section 10.4 Expenses. Except as otherwise provided herein, each Party
shall bear its own expenses incurred in connection with this Agreement and the
transactions herein contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants.
     Section 10.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any facsimile copies
hereof or signature hereon shall, for all purposes, be deemed originals.
     Section 10.6 Entire Agreement. This Agreement (together with the Disclosure
Schedule and exhibits to this Agreement) constitutes the entire agreement among
the Parties and supersedes any other agreements, whether written or oral, that
may have been made or entered into by or among any of the Parties or any of
their respective Affiliates relating to the transactions contemplated hereby.
     Section 10.7 Disclosure Schedule. Unless the context otherwise requires,
all capitalized terms used in the Disclosure Schedule shall have the respective
meanings assigned in this Agreement. No reference to or disclosure of any item
or other matter in the Disclosure Schedule shall be construed as an admission or
indication that such item or other matter is material or that such item or other
matter is required to be referred to or disclosed in the Disclosure Schedule. No
disclosure in the Disclosure Schedule relating to any possible breach or
violation of any agreement or Law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.
The inclusion of any information in the Disclosure Schedule shall not be deemed
to be an admission or acknowledgment by Seller in and of itself, that such
information is material to or outside the ordinary course of the Business or
required to be disclosed on the Disclosure Schedule.
     Section 10.8 Amendments. This Agreement may be amended or modified in whole
or in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each
Party.
     Section 10.9 Publicity. All press releases or other public communications
of any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior consent of the Parties, which consent shall not be
unreasonably withheld, conditioned or delayed by any Party; provided, however,
that nothing herein shall prevent a Party from publishing such press releases or
other public communications as such Party may consider necessary in order to
satisfy such Party’s obligations at Law or under the rules of any stock or
commodities exchange after consultation with the other Party as is reasonable
under the circumstances.
     Section 10.10 Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, then the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision

29



--------------------------------------------------------------------------------



 



contained herein is, to any extent, held invalid or unenforceable in any respect
under the Laws governing this Agreement, then they shall take any actions
necessary to render the remaining provisions of this Agreement valid and
enforceable to the fullest extent permitted by Law and, to the extent necessary,
shall amend or otherwise modify this Agreement to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the Parties to the greatest
extent legally permissible.
     Section 10.11 Governing Law; Jurisdiction.
          (a) This Agreement shall be governed and construed in accordance with
the Laws of the State of Texas without regard to the Laws that might be
applicable under conflicts of laws principles.
          (b) The Parties agree that the appropriate, exclusive and convenient
forum for any disputes between any of the Parties hereto arising out of this
Agreement or the transactions contemplated hereby shall be in any state or
federal court in Houston, Texas, and each of the Parties hereto irrevocably
submits to the jurisdiction of such courts solely in respect of any legal
proceeding arising out of or related to this Agreement. The Parties further
agree that the Parties shall not bring suit with respect to any disputes arising
out of this Agreement or the transactions contemplated hereby in any court or
jurisdiction other than the above specified courts; provided, however, that the
foregoing shall not limit the rights of the Parties to obtain execution of
judgment in any other jurisdiction. The Parties further agree, to the extent
permitted by Law, that a final and unappealable judgment against a Party in any
action or proceeding contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the United States by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and amount of such judgment. Except to the extent that a different
determination or finding is mandated due to the Law being that of a different
jurisdiction, the Parties agree that all judicial determinations or findings by
a state or federal court in Houston, Texas with respect to any matter under this
Agreement shall be binding.
          (c) To the extent that any Party hereto has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 10.11(b).
          (d) THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF
THIS AGREEMENT.
     Section 10.12 Action by Buyer. With respect to any action (including any
case where the agreement of, or selection by, Buyer is required), notice,
consent, approval or waiver that is required to be taken or given or that may be
taken or given by Buyer prior to or after the Closing Date with respect to, or
in connection with, the subject matter hereof, such action, notice, consent,
approval or waiver shall be taken or given by the Conflicts Committee (as
defined in the Spectra MLP Partnership Agreement) on behalf of Buyer.

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
each Party as of the date first above written.

            SELLER:


SPECTRA ENERGY VIRGINIA PIPELINE COMPANY
      By:   /s/ Mark R. Fiedorek       Name:  Mark R. Fiedorek      Title: 
President        BUYER:


EAST TENNESSEE NATURAL GAS, LLC
      By:   /s/ Patrick T. Gibson       Name:   Patrick T. Gibson      Title:  
Vice President     

[Signature Page to the Asset Purchase Agreement]

